Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 1-5 are objected to because of the following informalities:  Claim 1 has not been presented in the form of a sentence.  While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent).  Applicant is directed to MPEP 608.01 (m).  Instant claim 1 appears to instead have multiple sentences describing the multiple steps.  Appropriate correction is required.
	Claims 1-5 contain multiple grammatical errors.  For example, “lead powder is added to process lead dissolve” in step 4 is unclear.  The limitation “lead-soluble slag obtained in (5) is cooling down to room temperature” in step 6 is grammatically incorrect due to the verb tense.  The limitation “the adding process is not ended until there is no precipitation appears” in claim 3 is grammatically incorrect for similar reasons.  Applicant is encouraged to carefully review all claims in order to ensure clarity. 

The term “claim1” found in claims 2, 3, 4, and 5 should instead be “claim 1” for clarity.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the obtained purification liquid" in step 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is the same thing as the “impurity removal solution” that is described as the product of step 1, or some other liquid.  
Each of claims 2-5 depends from claim 1 and is therefore also indefinite.  

Claim 1 recites the limitation "the solution after filtration" in step 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this is the same thing as the “reduced liquid” that is described as the product of step 3, or some other liquid.  

Step 8 of claim 1 includes two contingent limitations, when the temperature is 450-500 C and when the temperature is 550-600 C, each with a decomposition time.  It is not clear if these are expressed as alternatives that must be selected in the process, or merely as possible examples.    
Each of claims 2-5 depends from claim 1 and is therefore also indefinite.  

Allowable Subject Matter
No claims are allowable. 

Other prior art such as US 4197275 A and US 4666514 A similarly teach chlorination of silver containing residue products, but also do not envision the sequence of steps as claimed.  Applicant’s claimed comprehensive recovery method is not taught or fairly suggested in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734